Title: To Thomas Jefferson from Robert Smith, 23 October 1802
From: Smith, Robert
To: Jefferson, Thomas


          
            Sir,
            Navy Department 23rd. October 1802
          
          I have the honor of Sending to you herewith, for your Consideration a Copy of a letter from me to Captain Tingey, and also a Copy of his report to me upon the Several objects therein Submitted to him.
          With great respect I have the honor to be Sir Your most obt Servt.
          
            Rt. Smith
          
        